E. BRYAN WILSON
Acting United States Attorney

JACK S. SCHMIDT
Assistant United States Attorney
Federal Building & U.S. Courthouse
709 West 9th Street, Room 937
Post Office Box 21627
Juneau, Alaska 99802
Phone: (907) 796-0400
Fax: (907) 796-0409
Email: Jack.Schmidt@usdoj.gov

Attorneys for Plaintiff

                     IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF ALASKA

                                                    1:21-cr-00008-TMB-MMS
UNITED STATES OF AMERICA,            )   Case No.
                                     )
                      Plaintiff,     )   COUNT 1:
                                     )   DRUG CONSPIRACY
        vs.                          )    Vio. of 21 U.S.C. §§ 846 and
                                     )   841(a)(1), (b)(1)(A)(B) and (C)
DAVID SOMPET POWERS a/k/a            )
“Joker”; JANEL LYNN DAVIS a/k/a      )   COUNT 2:
“Janel Ellis”, KEONI TIMOTHY         )   POSSESSION OF FIREARMS AND
BISCHOFF, CATHERINE NADINE           )   SILENCERS IN FURTHERANCE OF
DEMARS a/k/a “Catherine McCoy”,      )   DRUG TRAFFICKING
ELIZA NICOLE COYLE, LORVIN           )     Vio. of 18 U.S.C. §§ 924 (c)(1)(B)(ii)
BARAOIDAN UDDIPA,                    )   and 924(c)(1)(A)(i) and (ii)
                                     )
                      Defendants.    )   CRIMINAL FORFEITURE
                                     )   ALLEGATION NO. 1:
                                     )    21 U.S.C. § 853 and Rule 32.2(a)
                                     )
                                     )   CRIMINAL FORFEITURE
                                     )   ALLEGATION NO. 2:
                                     )    18 U.S.C. § 924(d)(1) and
                                     )   28 U.S.C. § 2461(c)




     Case 1:21-cr-00008-TMB-MMS Document 15 Filed 04/29/21 Page 1 of 14
                                   INDICTMENT

        The Grand Jury charges that:

                                        COUNT 1

        Beginning at some exact time unknown, but starting at least on or about July 19,

2017, and continuing until on or about April 22, 2021, both dates being approximate and

inclusive, within the District of Alaska and elsewhere, the defendants, DAVID SOMPET

POWERS; JANEL LYNN DAVIS a/k/a “Janel Ellis”, KEONI TIMOTHY BISCHOFF,

CATHERINE NADINE DEMARS a/k/a “Catherine McCoy”, ELIZA NICOLE COYLE,

LORVIN BARAOIDAN UDDIPA, did unlawfully, knowingly, and intentionally

combine, conspire, confederate, and agree with each other and others known and

unknown to the Grand Jury, to distribute and to possess with the intent to distribute, 50

grams or more of pure methamphetamine,100 grams or more of a mixture and substance

containing a detectable amount of heroin, and a mixture and substance containing a

detectible amount of cocaine.

        All of which is in violation of 21 U.S.C. §§ 846 and 841(a)(1), (b)(1)(A)(B) and

(C).

                    METHOD AND MEANS OF THE CONSPIRACY

        1.    It was part of the conspiracy for POWERS and DAVIS to obtain controlled

substances from Washington for subsequent distribution in Juneau, Alaska. POWERS

and DAVIS directed other members of the drug trafficking conspiracy in the sale of

controlled substances and the collection of drug debts. BISCHOFF, DEMARS, COYLE,

UDDIPA, were members of the drug conspiracy who assisted POWERS and DAVIS in

                                        Page 2 of 14
       Case 1:21-cr-00008-TMB-MMS Document 15 Filed 04/29/21 Page 2 of 14
obtaining controlled substances from others, the distribution of controlled substances,

acquiring firearms and silencers, as well as the collection of drug proceeds from members

of the conspiracy and others. The members of the conspiracy used cellular telephones to

conduct the business of the conspiracy.

       2.     POWERS, DAVIS, BISCHOFF, DEMARS, COYLE, and UDDIPA would

possess firearms and silencers to facilitate their drug trafficking activities, as well as to

protect their controlled substances and drug proceeds during the course of the drug

trafficking conspiracy.

                                       OVERT ACTS

       3.     In furtherance of the conspiracy, and to effect the objects thereof, the

defendants, together with persons known and unknown to the Grand Jury, performed and

caused to be performed certain overt acts in the District of Alaska and elsewhere,

including, but not limited to the following:

       OA1. On November 26, 2018, DAVIS coordinated the sale of an ounce of a

controlled substance to an individual in Sitka and to an individual from Haines who flew

Juneau. DAVIS texted with POWERS who provided contact information for BISCHOFF,

if POWERS was not able to provide DAVIS with the controlled substances.

       OA2. On or about April 4-5, 2020, DAVIS texted drug customers to go to

BISCHOFF for controlled substances while DAVIS and POWERS were out of town

obtaining additional controlled substances.




                                          Page 3 of 14
     Case 1:21-cr-00008-TMB-MMS Document 15 Filed 04/29/21 Page 3 of 14
      OA3. On or about April 24, 2020, DAVIS arranged for the sale of two grams of

cocaine, $100 of heroin, and $100 of methamphetamine. POWERS set the price of a

gram of cocaine at $100 per gram.

      OA4. On or about May 2, 2020, through text messages, DAVIS coordinated

through DEMARS for the sale of two grams of heroin, and an “eight ball” of another

controlled substance to sell to DEMARS customers, as well as arranged for the payment

of DEMARS past drug debt.

      OA5. On or about May 6, 2020, DAVIS drove the Fred Meyer parking lot and

possessed with the intent to distribute 1.22 grams of methamphetamine.

      OA6. On or about June 17, 2020, BISCHOFF drove POWERS vehicle to the

Safeway parking lot. Upon arriving, a male entered BISCHOFF’s vehicle via the

passenger side door and exit two minutes later.

      OA7. On or about June 24, 2020, at 1:38 a.m. POWERS exit 125 Mill Street,

Unit 18, (the “shop”) in Juneau, Alaska with a rifle, which he used to perform a defensive

search of the surrounding area.

      OA8. On or about October 8, 2020, at 12:19 a.m., POWERS possessed a rifle at

the shop.

      OA9. On or about November 12, 2020, DEMARS sold .65 grams of heroin and

.87 grams of methamphetamine to another individual for $150.

      OA10. On or about November 17, 2020, DAVIS sold 1.23 grams of heroin to

another individual for $250.



                                       Page 4 of 14
     Case 1:21-cr-00008-TMB-MMS Document 15 Filed 04/29/21 Page 4 of 14
      OA11. On or about November 19, 2020, DAVIS sold .88 grams of heroin and

1.30 grams of methamphetamine to another individual for $250.

      OA12. On or about December 15, 2020, DAVIS agreed to sell 3.5 grams of

methamphetamine to another individual for $200; however, after DAVIS discussed this

sale with POWERS, the price was increased to $250. DAVIS later sold 3.58 grams of

methamphetamine for $250.

      OA13. On or about December 17, 2020, DAVIS arranged to sell a gram of heroin

for $250 to another individual in the Fred Meyers parking lot. POWERS changed the

location of the drug sale from Fred Meyers parking lot to the Mendenhall Mall parking

lot, where DAVIS sold 1.29 grams of heroin.

      OA14. On or about February 28, 2021, COYLE texted DAVIS inquiring about

obtaining 3.5 grams of heroin or a half an ounce of heroin for $1400 for COYLE and

DEMARS. DAVIS responded she needed to discuss the price with POWERS. DAVIS

responded that the price for 3.5 grams was $650 and a half an ounce of heroin was $2500,

but DAVIS indicated that POWERS was unlikely to allow the transaction to proceed if

DEMARS had not paid her debt.

      OA15. On or about March 1, 2021, DAVIS arranged the sale of 14 grams of

methamphetamine for $800 to COYLE and directed her to pick up the methamphetamine

at the shop directly from POWERS.

      OA16. On or about March 4, 2021, BISCHOFF flew into Juneau with a hard-

sided rifle case and was drove to 9950 Stephen Richards Memorial Drive, Trailer 104

(the “Trailer”). A short time later, BISCHOFF drove to Sportsman’s Warehouse where

                                      Page 5 of 14
     Case 1:21-cr-00008-TMB-MMS Document 15 Filed 04/29/21 Page 5 of 14
BISCHOFF received a pre-ordered boxed firearm then returned to the Trailer with the

firearm. Later that evening, POWERS took the boxed firearm from the Trailer to the

Shop.

        OA17. On or about March 12, 2021, DAVIS directed BISCHOFF to prepare one

gram of heroin for distribution, which DAVIS later distributed to another individual.

        OA18. On or about March 31, 2021, DAVIS arranged the sale of .15 grams of

heroin at the Shop for $200, which also included payment for a past drug debt.

        OA19. On or about April 7, 2021, POWERS showed BISCHOFF a picture of a

firearm with the attached silencer, which POWERS possessed.

        OA20. On or about April 9, 2021, POWERS directed DAVIS to conduct a drug

sale at the Trailer for a half gram of a controlled substance.

        OA21. On or about April 13, 2021, POWERS discussed with DAVIS leaving

town to obtain drugs, including picking up four ounces of methamphetamine and four

ounces of heroin for $7200. POWERS and DAVIS also discussed travel arrangements

and the costs for them to travel to obtain the controlled substances.

        OA22. On April 14, 2021, at 3:57 a.m., POWERS called DAVIS in response to a

possible prowler outside of the Trailer, in which POWERS advised DAVIS to get a

firearm located inside the Trailer. Once DAVIS possesses the firearm, POWERS told

her, it is “. . . cocked and locked.”

        OA23. On April 15, 2021, POWERS texted a picture of a .22 caliber firearm with

a suppressor in a cushioned case to BISCHOFF.



                                         Page 6 of 14
     Case 1:21-cr-00008-TMB-MMS Document 15 Filed 04/29/21 Page 6 of 14
       OA24. On April 20, 2021, POWERS and DAVIS left Juneau, Alaska for Seattle,

Washington on Alaska Airlines flight number 176.

       OA25. Between July 19, 2017, and December 2020, POWERS deposited a

number of cash drug proceeds into the bank account of UDDIPA for a total of

$16,066.00.

       OA26. On April 20, 2021, POWERS called discussed with UDDIPA the amounts

of controlled substances that POWERS wants to acquire and where to meet in

Washington. UDDIPA told POWERS that there was two ounces of methamphetamine

and six ounces of heroin available. Later the same day, UDDIPA called POWERS back

and indicated additional methamphetamine would be available.

       OA27. On April 22, 2021, POWERS and DAVIS flew from Seattle, Washington

to Juneau, Alaska on Alaska Airlines flight 1466. POWERS possessed approximately 99

gross grams of methamphetamine and 144.5 gross grams of heroin intended for

subsequent distribution in Juneau, Alaska.

                                        COUNT 2

       On or about April 22, 2021, within the District of Alaska, the defendants, DAVID

SOMPET POWERS; JANEL LYNN DAVIS a/k/a “Janel Ellis”, KEONI TIMOTHY

BISCHOFF, CATHERINE NADINE DEMARS a/k/a “Catherine McCoy”, ELIZA

NICOLE COYLE, LORVIN BARAOIDAN UDDIPA, did knowingly and intentionally

possess and brandish, firearms and silencers, in furtherance of a drug trafficking crime, to

wit, drug conspiracy, and did use and carry a firearms and silencers during and in relation

to said offense.

                                        Page 7 of 14
     Case 1:21-cr-00008-TMB-MMS Document 15 Filed 04/29/21 Page 7 of 14
       All of which is in violation of 18 U.S.C. §§ 924 (c)(1)(B)(ii) and 924(c)(1)(A)(i)

and (ii).

                   CRIMINAL FORFEITURE ALLEGATION NO. 1
                 DRUG PROCEEDS AND FACILITATING PROPERTY

       Upon conviction of Count 1 of this Indictment, the defendants, DAVID SOMPET

POWERS; JANEL LYNN DAVIS a/k/a “Janel Ellis”, KEONI TIMOTHY BISCHOFF,

CATHERINE NADINE DEMARS a/k/a “Catherine McCoy”, ELIZA NICOLE COYLE,

LORVIN BARAOIDAN UDDIPA, shall forfeit to the United States pursuant to 21

U.S.C. § 853(a)(1) and (a)(2) any property constituting, or derived from, any proceeds

obtained, directly or indirectly, as the result of such offense and any property used, or

intended to be used, in any manner or part, to commit, or to facilitate the commission of,

the offense.

       The property to be forfeited includes, but is not limited to, the following:

            1. $1,100 U.S. Currency;

            2. Pistol, Browning Arms, model: Buck Mark, Caliber: .22 LR, S/N

               655NX21779 with silencer;

            3. Pistol, Llama Metro Arms Corporation, model: Max-1, Caliber: .45

               caliber, S/N L18-03353;

            4. Rifle, Smith & Wesson, model: M&P-15, Caliber: 5.56mm/.223, S/N

               ST27187;

            5. Pistol, Smith & Wesson, model: 500, Caliber:.500 S&W Magnum,

               S/N CTT2602;

                                        Page 8 of 14
      Case 1:21-cr-00008-TMB-MMS Document 15 Filed 04/29/21 Page 8 of 14
    6. Pistol, Glock, model:19X, Caliber: 9mm, S/N BHTX253 with silencer

       and selector switch;

    7. Rifle, Spikes Tactical, model: AR15, Caliber: .223 caliber, S/N SBR-

       30231 with silencer;

    8. Shotgun, Savage Arms, model: Savage 30, Caliber:12-gauge, S/N

       B248968;

    9. Rifle, CZ, model: Scorpion EVO 3 S1, Caliber: 9mm, S/N C183492

       with silencer;

    10. Pistol, Glock, model: 20, Caliber: 10mm, S/N AGR577;

    11. Rifle, Silver-Unknown Make and Model, Caliber: 9mm with silencer;

    12. Rifle, Black-Unknown Make and Model with EOTech Optic, Caliber:

       9mm with silencer;

    13. Pistol, CZ, model: P-07, Caliber: 9mm, S/N C301325;

    14. Rifle, DPMS Panther Arms, model: LR 308, Caliber: .308, S/N

       FFK028142;

    15. Rifle, Gold-Unknown Make and Model, Caliber: 5.56 with Gold

       silencer;

    16. Pistol, USFA, Model Zip .22 Long Rifle, Caliber: .22 LR, S/N

       AAD205;

    17. 74 silencer parts;


                              Page 9 of 14
Case 1:21-cr-00008-TMB-MMS Document 15 Filed 04/29/21 Page 9 of 14
         18. 6 gunsmithing tools;

         19. 3 laser sights;

         20. 87 various firearm parts;

         21. 1-100 round .223 magazine;

         22. 1-60 round .223 magazine;

         23. 1-50 round 9mm magazine;

         24. 1-34 round 9mm magazine;

         25. 1-32 round 9mm magazine;

         26. 2-19 round 9mm magazines;

         27. 1-17 round 9mm magazine;

         28. 1-15 round 9mm magazine;

         29. 1-15 round 10mm magazine;

         30. Various magazines, holsters, and firearm accessories;

         31. Various ammunition in calibers, .223, .308, 9mm, .500 S&W, .45, 12-gauge

             shells, 10mm, 5.56, .300 BO, and .22.

      All pursuant to 21 U.S.C. § 853 and Rule 32.2(a), Federal Rules of Criminal

Procedure.

                  CRIMINAL FORFEITURE ALLEGATION NO. 2
                               FIREARMS

      Upon conviction of Count 2 of this Indictment, the defendants, DAVID SOMPET

POWERS; JANEL LYNN DAVIS a/k/a “Janel Ellis”, KEONI TIMOTHY BISCHOFF,

CATHERINE NADINE DEMARS a/k/a “Catherine McCoy”, ELIZA NICOLE COYLE,


                                         Page 10 of 14
    Case 1:21-cr-00008-TMB-MMS Document 15 Filed 04/29/21 Page 10 of 14
LORVIN BARAOIDAN UDDIPA, shall forfeit to the United States pursuant to 18

U.S.C. § 924(d)(1), and 28 U.S.C. § 2461(c), any firearms, silencers, and ammunition

involved or used in the commission of the offense, including but not limited to:

          1. Pistol, Browning Arms, model: Buck Mark, Caliber: .22 LR, S/N

             655NX21779 with silencer;

          2. Pistol, Llama Metro Arms Corporation, model: Max-1, Caliber: .45

             caliber, S/N L18-03353;

          3. Rifle, Smith & Wesson, model: M&P-15, Caliber: 5.56mm/.223, S/N

             ST27187;

          4. Pistol, Smith & Wesson, model: 500, Caliber:.500 S&W Magnum,

             S/N CTT2602;

          5. Pistol, Glock, model:19X, Caliber: 9mm, S/N BHTX253 with silencer

             and selector switch;

          6. Rifle, Spikes Tactical, model: AR15, Caliber: .223 caliber, S/N SBR-

             30231 with silencer;

          7. Shotgun, Savage Arms, model: Savage 30, Caliber:12-gauge, S/N

             B248968;

          8. Rifle, CZ, model: Scorpion EVO 3 S1, Caliber: 9mm, S/N C183492

             with silencer;

          9. Pistol, Glock, model: 20, Caliber: 10mm, S/N AGR577;



                                      Page 11 of 14
    Case 1:21-cr-00008-TMB-MMS Document 15 Filed 04/29/21 Page 11 of 14
    10. Rifle, Silver-Unknown Make and Model, Caliber: 9mm with silencer;

    11. Rifle, Black-Unknown Make and Model with EOTech Optic, Caliber:

       9mm with silencer;

    12. Pistol, CZ, model: P-07, Caliber: 9mm, S/N C301325;

    13. Rifle, DPMS Panther Arms, model: LR 308, Caliber: .308, S/N

       FFK028142;

    14. Rifle, Gold-Unknown Make and Model, Caliber: 5.56 with Gold

       silencer;

    15. Pistol, USFA, Model Zip .22 Long Rifle, Caliber: .22 LR, S/N

       AAD205;

    16. 74 silencer parts;

    17. 6 gunsmithing tools;

    18. 3 laser sights;

    19. 87 various firearm parts;

    20. 1-100 round .223 magazine;

    21. 1-60 round .223 magazine;

    22. 1-50 round 9mm magazine;

    23. 1-34 round 9mm magazine;

    24. 1-32 round 9mm magazine;

    25. 2-19 round 9mm magazines;


                                    Page 12 of 14
Case 1:21-cr-00008-TMB-MMS Document 15 Filed 04/29/21 Page 12 of 14
          26. 1-17 round 9mm magazine;

          27. 1-15 round 9mm magazine;

          28. 1-15 round 10mm magazine;

          29. Various magazines, holsters, and firearm accessories;

          30. Various ammunition in various calibers, .223, .308, 9mm, .500 S&W, .45,

              12-gauge shells, 10mm, 5.56, .300 BO, and .22.

       All pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c).

                                    Substitute Property

       If any of the property described above, as a result of any act or omission of the

defendants cannot be located upon the exercise of due diligence; has been transferred or

sold to, or deposited with, a third party; has been placed beyond the jurisdiction of the

court; has been substantially diminished in value; or has been commingled with other

property which cannot be divided without difficulty, the United States shall be entitled to

forfeiture of substitute property pursuant to 21 U.S.C. § 853(p).

//

//

//

//

//

//

//

//

                                       Page 13 of 14
     Case 1:21-cr-00008-TMB-MMS Document 15 Filed 04/29/21 Page 13 of 14
      All pursuant to 21 U.S.C. § 853, and Rule 32.2(a), Federal Rules of Criminal

Procedure.

      A TRUE BILL.


                                        s/ Grand Jury Foreperson
                                        GRAND JURY FOREPERSON


s/ Jack S. Schmidt
JACK S. SCHMIDT
United States of America
Assistant United States Attorney


s/ E. Bryan Wilson
E. BRYAN WILSON
United States of America
Acting United States Attorney


DATE:        4/28/2021




                                     Page 14 of 14
    Case 1:21-cr-00008-TMB-MMS Document 15 Filed 04/29/21 Page 14 of 14
